                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                    No. CR 18-4176 JB

STERLING ISLANDS, INC.,
AL-ZUNI GLOBAL JEWELRY, INC.,
JAWAD “JOE” KHALAF,
NADER KHALAF,
NASHAT “NASH” KHALAF,
ZAHER MOSTAFA, and
TAHA “TOM” SHAWAR,

               Defendants.


                   UNOPPOSED MOTION TO EXCEED PAGE LIMITS

       Pursuant to D.N.M.LR-Cr. 47.9, Defendants respectfully move the Court for an order

allowing them to file their Reply in Support of Their Rule 12(b) Motion to Dismiss Counts 2 and

3, and to Partially Dismiss Count 1, of the Indictment, in excess of the 12-page limit.

       Pursuant to D.N.M.LR-Cr. 47.1 & 47.2, opposing counsel does not oppose this motion.

       WHEREFORE, Defendants request that the Court enter an order allowing them to file

their Reply in Support of Their Rule 12(b) Motion to Dismiss Counts 2 and 3, and to Partially

Dismiss Count 1, of the Indictment, in excess of the 12-page limit.

                                      Respectfully submitted,

                                      RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                      By     /s/ Matthew M. Beck
                                             Matthew M. Beck
                                      P.O. Box 1888
                                      Albuquerque, New Mexico 87103
                                      Telephone: (505) 765-5900
                                      Facsimile: (505) 768-7395
                                      Email: mbeck@rodey.com

                                      Attorneys for Defendant Zaher Mostafa
FREEDMAN, BOYD, HOLLANDER, GOLDBERG,
URIAS & WARD, P.A.

By     /s/ Nancy Hollander
       John Boyd
       Nancy Hollander
P.O. Box 25326
Albuquerque, New Mexico 87125-0326
Telephone: 505.842.9960
Facsimile: 505.842.0761
Email: jwb@fbdlaw.com
       nh@fbdlaw.com

Attorneys for Defendants Nashat Khalaf and Al-Zuni
Global Jewelry, Inc.


PEIFER, HANSON & MULLINS, P.A.

By     /s/ Mark T. Baker
       Mark T. Baker
       Carter B. Harrison IV
P.O. Box 25245
Albuquerque, New Mexico 87125
Telephone: (505) 247-4800
Facsimile: (505) 243-6458
Email: mbaker@peiferlaw.com
       charrison@peiferlaw.com

Attorneys for Defendants Sterling Islands, Inc., and Jawad
Khalaf

--and--

AHMAD ASSED & ASSOCIATES

By     /s/ Ahmad Assed
       Ahmad Assed
       Richard Moran
818 5th Street NW
Albuquerque, New Mexico 87102
Telephone: 505-246-8373
Facsimile: 505-246-2930
Email: ahmad@assedlaw.com
       richard@assedlaw.com

Attorneys for Defendant Nader Khalaf
          2
APPROVED:

(Approved 03-22-19)
Sean J. Sullivan
Kristopher N. Haughton
Assistant United States Attorneys
United States Attorney’s Office
District of New Mexico
201 Third St. NW, Suite 900
Albuquerque, NM 87102
Sean.J.Sullivan@usdoj.gov
Kristopher.Houghton@usdoj.gov



                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I filed the foregoing pleading electronically
through the CM/ECF system, which caused all parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.

                              RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                              By      /s/ Matthew M. Beck
                                      Matthew M. Beck




                                                3
